DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 4, 5, 11, 12, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,824,152 to Morrison.  Regarding independent claim 2, Morrison teaches vane assembly for a gas turbine engine, the vane assembly comprising:
an inner platform made from a metallic material (col. 1, ll. 53-55), the inner platform including an inner panel and an inner projection that extends radially outward away from the inner panel (see annotated figure below), 
an outer platform made from a metallic material (col. 1, ll. 53-55), the outer platform including an outer panel and an outer projection that extends radially inward away from the outer panel and toward the inner platform, the outer platform spaced apart radially from the inner platform to define a gas path therebetween (see annotated figure below), 

a reinforcement spar (24) made from a metallic material (col. 3, ll. 7) that extends radially between the inner platform and the outer platform through the hollow core of the ceramic-containing airfoil (Fig. 1);
wherein the reinforcement spar supports an interior surface of the ceramic-containing airfoil such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (col. 3, ll. 7-15).

    PNG
    media_image1.png
    600
    961
    media_image1.png
    Greyscale

Regarding independent claim 11, Morrison teaches a vane assembly for a gas turbine engine, the vane assembly comprising: 
an inner platform that includes an inner panel and an inner projection that extends radially outward away from the inner panel (see annotated figure above), 
an outer platform spaced apart radially from the inner platform to define a gas path therebetween, the outer platform includes an outer panel and an outer projection that extends radially inward away from the outer panel and toward the inner platform (see annotated figure above), and 
an airfoil (18) located radially between the inner panel and the outer panel and the airfoil formed to define a hollow core (Fig. 1-3), 
wherein the inner projection and the outer projection are located in the hollow core to couple the airfoil with the inner platform and the outer platform (see annotated figure above).
Regarding independent claim 19, Morrison teaches a vane assembly for a gas turbine engine, the vane assembly comprising: 
a first platform made from a metallic material, the first platform includes a first panel and a first projection that extends radially away from the first panel (see annotated figure above), 

a ceramic-containing airfoil (18, col. 1, ll. 64-67) that extends radially between the first platform and the second platform and adapted to receive aerodynamic loads during use of the gas turbine engine, the ceramic-containing airfoil formed to define a hollow core (Fig. 2), and the ceramic- containing airfoil is supported by the first projection such that a first portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to the first platform through the first projection during use of the gas turbine engine (see annotated figure above), and 
a reinforcement spar (24) made from a metallic material (col. 3, ll. 7) that extends radially between the first platform and the second platform through the hollow core of the ceramic-containing airfoil (Fig. 2-3) and the reinforcement spar supports an interior surface of the ceramic-containing airfoil such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the first platform and the second platform through the reinforcement spar during use of the gas turbine engine (col. 3, ll. 7-15).
Regarding claims 3, 4, 5, 12, 13, 14, and 20, Morrison teaches the vane assembly of claims 2, 11, and 19 (as set forth above), wherein the ceramic-containing airfoil has an outer surface (the exterior of airfoil 18-a in Fig. 2) adapted to interact with gases flowing through the gas path during use of the gas turbine engine (Fig. 1, col. 1, ll. 46-63) and an inner surface (on the interior of airfoil 18-a in Fig. 2) that defines the hollow core and the entire outer surface of the ceramic-containing airfoil is located in the gas path (Fig. 1, col. 1, ll. 46-63) (claims 3 and 12),
wherein the entire outer surface of the ceramic-containing airfoil is exposed to the gas path (Fig. 1, col. 1, ll. 46-63) (claims 4 and 13),
wherein the ceramic-containing airfoil extends between an outer radial end (at the top of Fig. 4) and an inner radial end that is spaced apart radially from the outer radial end (at the bottom of Fig. 4) 
further comprising a reinforcement spar (24) that extends radially between the inner platform and the outer platform through the hollow core of the airfoil and the reinforcement spar supports an interior surface of the airfoil (Fig. 2-3, col. 3, ll. 7-15) (claim 14), and
wherein the ceramic-containing airfoil extends between an outer radial end (at the top of Fig. 4)  and an inner radial end (at the bottom of Fig. 4)  that is spaced apart radially from the outer radial end to locate a midsection of the ceramic-containing airfoil therebetween and at least one of the outer radial end and the inner radial end is exposed to the gas path (Fig. 1) (claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 15, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,824,152 to Morrison in view of US 7,934,900 to Pask.
Regarding claims 6-8, 15, 16, and 21, Morrison teaches vane assembly of claims 3, (as set forth above),including the reinforcement spar including a central post that extends radially (24), but fails to teach that the reinforcement spar includes an engagement flange that extends from the central post toward the ceramic-containing airfoil, the ceramic-containing airfoil extends between an outer radial end and an inner radial end that is spaced apart radially from the outer radial end to locate a midsection of the ceramic-containing airfoil therebetween, the engagement flange engages the midsection of the 
Pask teaches a ceramic airfoil (15, col. 2, ll. 17-21) with a reinforcement spar (16) including a central post that extends radially (24), and an engagement flange (18) that extends from the central post toward the ceramic-containing airfoil (Fig. 2), the ceramic-containing airfoil extends between an outer radial end and an inner radial end that is spaced apart radially from the outer radial end to locate a midsection of the ceramic-containing airfoil therebetween (Fig. 2), the engagement flange engages the midsection of the ceramic-containing airfoil (at 18, Fig. 2), and the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Fig. 2, col. 2, ll. 1-16).
Pask also teaches that using a reinforcement spar engaging the interior of a ceramic vane prevents bending and limits peak stresses due to carrying the loads through the spar (col. 2, ll. 48-60).  Because Morrison also teaches ceramic vanes with load carrying spars (col. 2, ll. 22-30), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vanes of Morrison by utilizing flanges extending from the reinforcement spar as taught by Pask for the purpose of preventing bending and limiting peak stresses in the ceramic airfoil due to carrying the loads through the spar (Pask col. 2, ll. 48-60).
Regarding claim 17, Morrison as modified by Pask teaches the vane assembly of claim 16 (as set forth above), wherein the ceramic-containing airfoil has an outer surface (Morrison, the exterior of airfoil 18-a in Fig. 2) and an inner surface (Morrison, on the interior of airfoil 18-a in Fig. 2) that defines the hollow core and the entire outer surface of the ceramic-containing airfoil is located between the inner and the outer panel (see annotated figure above).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,824,152 to Morrison in view of US 7,934,900 to Pask and in further view of US 3,810,711 to Emmerson.  Morrison as modified by Pask teaches the vane assembly of claims 7 and 17 (as set forth above), but fails to teach that the reinforcement spar is coupled with the outer platform by a bicast joint and coupled with the inner platform by a bicast joint.
Emmerson teaches a turbine airfoil in which a spar is connected via a bicast joint (col. 1, ll. 57-62).
Emmerson also teaches that using a bicast joint allows for securing components together without use of welding or brazing which may change the physical properties of the component (col. 1, ll. 57-62),  Because Morrison also teaches joining a spar to other components in an airfoil assembly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Morrison by using a bicast joint as taught by Emmerson as a combination of prior art elements to achieve a predictable result (joining components without risk of altering physical properties) (Emmerson col. 1, ll. 57-62).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,824,152 to Morrison in view of US 7,934,900 to Pask and in further view of US 7,452,189 to Shi et al.  Morrison as modified by Pask teaches the vane assembly of claim 8 (as set forth above), but fails to teach a seal located between the engagement flange of the reinforcement spar and the ceramic-containing airfoil.
Shi teaches a turbine vane with seals (53, 54, 80, 82) located between a spar and airfoil shell (Fig. 1, col. 3, ll. 2-4, 17-19).
Shi also teaches that seals allow for proper positioning of an airfoil shell with relation to a spar (col. 3, ll. 2-4), as well as allow for tailoring the pressure of the shell’s inner cavity in order to reduce stresses (col. 3, ll. 54 - col. 4, ll. 20).  Because Morrison also teaches a turbine vane with a spar and airfoil shell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Morrison by utilizing seals between the spar and shell for the purposes of positioning of an airfoil shell with relation to a spar, as well as allow for tailoring the pressure of the shell’s inner cavity in order to reduce stresses (Shi col. 3, ll. 2-4, col. 3, ll. 54 - col. 4, ll. 20)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745